856 F.2d 187Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin Reginald RICKETTS, Petitioner-Appellant,v.Ralph W. PACKARD, Warden, Respondent-Appellee.
No. 88-6649.
United States Court of Appeals, Fourth Circuit.
SUBMITTED:  July 8, 1988.DECIDED:  Aug. 29, 1988.

Marvin Reginald Ricketts, appellant pro se.
Ann Elizabeth Singleton, John Joseph Curran, Jr., (Office of the Attorney General of Maryland), for appellees.
Before DONALD RUSSELL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Marvin Reginald Ricketts seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Ricketts v. Packard, C/A No. 87-3251-JH (D.Md. Apr. 27, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.